DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claims 1-6 in the Amendment filed October 12, 2021 have been received and considered by Examiner. 
Applicant’s amendments in claim 1 in the Supplemental Amendment filed November 10, 2021 have been received and considered by Examiner. An Interview was conducted November 4, 2021 (see Interview Summary mailed November 12, 2021).

In regard to independent claim 1, the prior art of record fails to teach or suggest to one of ordinary skill in the art at the time of the filing of the application a multi-layer continuous hose as claimed having all limitations: a search of the prior art did not uncover any reference that, alone or in combination with another reference/s, teaches or suggests such a hose as claimed in claim 1, including such a hose having a reinforcement layer that comprises two reinforcement layers each woven by a warp and a weft, an outer coating that comprises two layers and an inner coating that comprises two layers.

In regard to independent claim 6, the prior art of record fails to teach or suggest to one of ordinary skill in the art at the time of the filing of the application a method as claimed having all limitations: a search of the prior art did not uncover any reference that, alone or in combination 

Notes on claim interpretation
Examiner interprets the recitation “the reinforcement layer comprises two layers” (line 3 of claim 1) as requiring two separate reinforcement layers that are each woven by a warp and a weft (see lines 2-3 of claim 1).

Examiner interprets the recitation “the material of the inner coating is TPU” of claim 2 as requiring that the materials of the two layers of the inner coating (lines 5-6 of claim 1) are each of TPU, and Examiner interprets the recitation “the material of the outer coating is flexible PE, or PA” of claim 2 as requiring that the materials of the two layers of the outer coating (lines 5-6 of claim 1) are each of flexible PE or PA.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b) rejection of claims 1-6 made of record in the Office Action mailed September 16, 2021 has been withdrawn due to Applicant’s amendments in claims 1-6 in the Amendment filed October 12, 2021.
The 35 U.S.C. 102 / 103 rejection of claims 1-5 as being anticipated by or, in the alternative, as obvious over Tanaka et al. (USPN 6,062,269) has been withdrawn due to Applicant’s amendments in claim 1 in the Amendments filed October 12, 2021 and November 10, 2021.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what scope of structures Applicant intends to delineate (recite) in claim 3 because the recitation of claim 3 that “the reinforcement layer is” a layer (either a polyester fiber layer or an aramid fiber layer) is contradictory to the requirement of claim 1 that “the reinforcement layer comprises two layers” (line 3 of claim 1).

Additionally, it is not clear if the recitation regarding the option of a polyester fiber layer or an aramid fiber layer is intended to be required of both layers of the reinforcement layer, or only one layer of the reinforcement layer. Examiner has interpreted the recitation “the reinforcement layer comprises two layers” (line 3 of claim 1) as requiring two separate reinforcement layers that are each woven by a warp and a weft, it is only unclear if one or both of the layers are required to be of one of polyester fiber and aramid fiber via the language of claim 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 3 fails to further limit claim 1 to the extent that it appears to allow for a solely one-layer reinforcement layer, whereas claim 1 requires a reinforcement layer that comprises two layers. The recitation of claim 3 that “the reinforcement layer is” a layer (either a polyester fiber layer or an aramid fiber layer) is contradictory to the requirement of claim 1 that “the reinforcement layer comprises two layers” (line 3 of claim 1).

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782